"   AD 245B (CASD Rev. 1119) Judgment in a Criminal Case
                                                                                                                          F
                                        UNITED STATES DISTRICT COURT                                                      APR 15 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA                                       CLERIC US (') ..
                                                                                                            SOUTtfl:f<N       •. IS7RICT COURT
                 UNITED STATES OF AMERICA                               JUDGMENT IN A CRI                    NAL CX'llil R1CT -         L'FORNIA
                                   V.                                                                                                      -Pun
                 ELIAS PEDROZA-CASTANEDA                                   Case Number:          18CR5425-DMS

                                                                        Erik Bruner CJA
                                                                        Defendant's Attorney
    USMNumber                      14130280

    0-
    THE DEFENDANT:
    ~ pleaded guilty to count(s)        1 of the Information

    o   was found guilty on count(s)
        after a olea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Connt
    Title & Section                  Natnre of Offense                                                                     Nnmberfsl
    8 USC 1326                       ATTEMPTED REENTRY OF REMOVED ALIEN                                                          I




         The defendant is sentenced as provided in pages 2 through                5            ofthis judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    o   The defendant has been found not guilty on count( s)

    o   Count(s)
                   --------------------- is                                   dismissed on the motion of the United States.

         Assessment: $100.00


    o    JVTA Assessment': $
         'Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    ~    No fine                 0 Forfeiture pursuant to order filed                                                 , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                       HaN. Dana M. abraw
                                                                       UNITED STATES DISTRICT mDGE
r'
     AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

     DEFENDANT:                  ELIAS PEDROZA-CASTANEDA                                                 Judgment - Page 2 of 5
     CASE NUMBER:                18CR5425-DMS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TWENTY-ONE (21) MONTHS.




      D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
      [:gJ   The court makes the following recommendations to the Bureau of Prisons:
             Defendant be designated to a facility in the Western Region, as close as possible to the Southern District
             of CA.




      D      The defendant is remanded to the custody ofthe United States Marshal.

      D      The defendant must surrender to the United States Marshal for this district:
             D at _ _ _ _ _ _ _ _ A.M.                         on _____________________________________

             D     as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
      D
             Prisons:
             D     on or before
             D     as notified by the United States Marshal.
             o     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

             Defendant delivered on   ____________________~----- to

     at ________________________ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                            18CR5425-DMS
r'
       AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

        DEFENDANT:              ELIAS PEDROZA-CASTANEDA                                                    Judgment - Page 3 of 5
        CASE NUMBER:            18CR5425-DMS

                                                   SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     TWO (2) YEARS.

                                               MANDATORY CONDITIONS
 1. The defendant must not commit another federal, state or local crime.
 2. The defendant must not unlawfully possess a controlled substance.
 3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
    controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
    two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
 4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
 5. lZlThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
    20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
 7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              18CR5425-DMS
 AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

 DEFENDANT:                   ELIAS PEDROZA-CASTANEDA                                                                Judgment - Page 4 of 5
 CASE NUMBER:                 18CR5425-DMS

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identifY the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from hnprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different thne frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notity the
   probation officer at least 10 days before the change. Ifnotitying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notity the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any thne at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-thne employment the defendant must try to find full-
   thne employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notity the
   probation officer at least 10 days before the change. If notitying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notity the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in crhninal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notity the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without frrst getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notity the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confIrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         18CR5425-DMS
J
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:              ELIAS PEDROZA-CASTANEDA                                                Judgment - Page 5 of 5
    CASE NUMBER:            18CR5425-DMS

                                     SPECIAL CONDITIONS OF SUPERVISION


         1. If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States.
            Supervision waived upon deportation, exclusion, or voluntary departure.



    II




                                                                                                       18CR5425-DMS
